Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The closes prior art includes:
Yoo et al. (US 10,722,709)  which teaches a method to treat a patient having a pelvic floor dysfunction or overactive bladder disorder by establishing a neurostimulator having a processor and an electrical signal generator to generate a stimulation signal. The processor is set to one or more parameters effective in the treating of the patient's pelvic disorder or dysfunction including overactive bladder disorder when the stimulation signal is applied to a saphenous nerve of the patient. The neurostimulator is configured to provide the stimulation signal to a stimulator in accordance with a stimulation protocol. At least one stimulator is positioned next to a portion of the saphenous nerve of at least one lower limb of a patient. The processor is operationally activated to provide the stimulation signal to the stimulator for treatment of the patient.; but fails the specifically teach the subject matter as claimed.

    PNG
    media_image1.png
    556
    745
    media_image1.png
    Greyscale


Williams et al. (US 7,729,772) which teaches an implantable neuromodulation system and method of treating a patient through neuromodulation of a patient's body tissue. The neuromodulation system includes a portable transmitter and an implantable receiver. The implantable receiver includes one or more electrodes disposed on the distal end of one or more elongated, flexible insulated leads. The transmitter is programmable with a treatment protocol to cause the transmitter to generate a pulsed, alternating magnetic field in accordance with the treatment protocol. When the transmitter is placed in close proximity to the receiver, the alternating magnetic field pulses generated by the transmitter cause the receiver to operably generate stimulating pulses delivered via the electrode(s) to the targeted tissue of the patient.; but fails the specifically teach the subject matter as claimed.

Fayram et al. (US 10,994,139) that teaches systems, devices, and methods for providing a therapy or data signal using an implantable device. A method of providing intermittent stimulation by a stimulation system can include providing, by an external device of the stimulation system, radio frequency first signals to an implantable device of the stimulation system, the implantable device including an electrode and the first signals causing the implantable device to provide electrical stimulation through the electrode for a first time duration, determining, at the external device, that the implantable device is out of range of a transmission from the external device, determining, at the external device, that the implantable device is within range of the transmission from the external device, and providing, by an external device of the stimulation system, radio frequency second signals to the implantable device of the stimulation system, the second signals causing the implantable device to provide electrical stimulation through the electrode for a third time duration.; but fails to disclose the claim subject matter..

Claims 1-18 are allowed.


Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach a method for positioning a foramen needle to implant a lead of an electrical stimulator for sacral neuromodulation of a patient, the method comprising:
visualizing with fluoroscopy an anterior/posterior view of the sacrum and sacroiliac joints of the patient;
marking on the skin of the patient a midline of the sacrum vertically and a horizontal line from one sacroiliac joint to the other sacroiliac joint;
marking a first point on the horizontal line located a first distance in a first lateral direction from the sacral midline, wherein the first distance approximates a first midline of a desired sacral foramen;
locating the first midline of the desired sacral foramen using the fluoroscopic anterior/posterior view and the first point and marking the skin of the patient with a first midline vertical line;
marking the skin of the patient at a second distance and a third distance from the horizontal line superiorly on the first midline vertical line, thereby approximating where the desired foramen should be located to place the needle;
marking the skin of the patient with a first medial vertical line representing the medial portion of the first sacral edge using the fluoroscopic anterior/posterior view;
locating the desired sacral foramen with fluoroscopy in a lateral view;
placing the needle through the skin at an angle using the skin markings at one of the second and third markings, beginning medially at the first midline vertical line and progressing laterally to the first medial vertical line until a distal end of the needle drops into the desired sacral foramen.
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
//JOSEPH M SANTOS RODRIGUEZ/ Primary Examiner, Art Unit 3793